DETAILED ACTION
	This Office action is in response to the Amendment filed on 16 November 2021.  Claims 1-20 are pending in the application; claims 1, 8, and 15 are pending in the application.
	
This application is a continuation-in-part of application Serial No. 16/537,564, filed on August 10, 2019, pending, which is a continuation-in-part of application Serial No. 15/460,230, filed on March 16, 2017, now US Patent 10,497,713, which is a continuation-in-part of application Serial No. 14/821,683, filed on August 07, 2015, now U.S. Patent 9,613,844, which is a continuation-in-part of application Serial No. 13/492,395, filed on June 08, 2012, now U.S. Patent 9,136,153, which is a continuation of application Serial No. 13/273,712 filed October 14, 2011, now U.S. Patent 8,273,610, which is a continuation-in-part of application Serial No. 13/016,313, filed on January 28, 2011, now U.S. Patent 8,362,482, which is a continuation-in-part of application Serial No. 12/970,602, filed on December 16, 2010, now US Patent 9,711,407, which is a continuation-in-part of application Serial No. 12/949,617, filed on November 18, 2010, now U.S. Patent 8,754,533.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


  Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 November 2021 has been entered.

Affidavits under 37 CFR 1.132
The affidavits under 37 CFR 1.132 filed 28 June 2021 is sufficient to overcome the rejection of claims 1-20 based upon Or-Bach et al., US 2011/0121366.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for write voltages being tuned based on the temperature at which a floating body RAM chip is operating, or that , does not reasonably provide enablement for broadly claiming “wherein said memory control circuits are designed to adjust memory write voltage delivered to said plurality of first memory cells and to said plurality of second memory cells based on distance from write diver circuits, and wherein said memory control circuits are designed to adjust memory write voltages based on a temperature at which said 3D semiconductor device is operating”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant’s specification discloses that write voltages may be tuned based on the temperature at which a floating body RAM chip is operating (see paragraph [000665]:  designed to adjust memory write voltages. In addition, dependent claims 4 and 11 require “wherein a memory location or plurality of memory locations within said memory array comprise device specific process parameter data” to comprise a memory location within said memory array. Although claims 4 and 11 require the memory array comprises FB-RAM cells, the independent claims 1, 8, and 15 are not limited to a floating-body RAM chip. It is suggested that the claims be amended to recite what is expressly disclosed in Applicant’s specification. 
Applicant has argued that “a PHOSITA could create the programming software to do this function of adjusting the memory write voltage according to said device specific process parameters, for example, tunneling oxide thickness, floating gate size/volume/capacitance ratio, etc.”  However, Applicant has not disclosed that the memory cell circuits are designed to adjust processing parameters such as tunneling oxide thickness, floating gate size/volume/capacitance ratio, etc.  Applicant has further  argued that in paragraph [000661] of the instant specification it is disclosed that “variations in process and device parameters across wafer 20700, which may be induced by, for example, manufacturing issues, each die, for example die 20702, on wafer 20700 may suitably operate at its own optimized write voltage”.  Admittedly, 
Claims 8 and 15 have been amended to require alignment of the second transistors to the first transistors with alignment error of less than 500 nm and more than 2 nm.  However, Applicant has disclosed an alignment error of “less than 140 nm alignment error”, see paragraphs [0004], [0005], and [0006]. Therefore, there is no support for claiming an alignment error of less than 500 nm, which is broader than the disclosed range of alignment error.
Admittedly, there is no express support in Applicant’s specification for claiming that the memory control circuits are designed to adjust memory write voltages or an alignment error of less than 500 nm and more than 2 nm. A written description requirement issue generally involves the question of whether the subject matter of a claim is supported by the disclosure of an application as filed.  The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 
Whenever a written description issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). Under Vas-Cath, Inc. v. Mahurkar, to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, the applicant was in possession of the invention, and that the invention, in that context, is whatever is now claimed.  Since Applicant has not disclosed how to design the memory control circuits to adjust the memory write voltages or an alignment error of less than 500 nm, Applicant has failed to convey with reasonable clarity to those skilled in the art that the Applicant was in possession of the invention as presently claimed.  

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991).  Whereas the subject matter of the claim need not be described literally (i.e., using the same terms or in haec verba) in order for the disclosure to satisfy the description requirement, Applicant’s disclosure must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, Applicant was in possession of the invention as presently claimed.  Since Applicant’s specification fails to disclose how the memory control circuits are designed to adjust memory write voltages, a person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed.  Since Applicant has disclosed an alignment error of less than 140 nm, a person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as now claimed in view of the disclosure of the application as filed. Accordingly, Applicant’s disclosure fails to reasonably convey to one skilled in the 
Although there is no support for the alignment error presently required in independent claims 8 and 15, there is also no disclosure in Applicant’s originally-filed specification of how to achieve the disclosed alignment error of “less than 140 nm”. In response to the rejections made under 35 USC 112, first paragraph, in the previous Office action, Applicant amended the independent claims to require the second transistors are aligned to the first transistors with “less than 140 nm alignment error and greater than 1nm”. Although the specification disclosed an alignment error of less than 140 nm, the specification does not reasonably provide full enablement for the disclosed alignment error, since Applicant’s specification fails to teach on of ordinary skill in the art how this alignment error is achieved. In the affidavits presented on 28 June 2021, Applicant has admitted that the claims are drawn to the 3D semiconductor device shown in Figs. 38G or 41.  However, with respect to these devices, Applicant’s specification provides no guidance as to how to align the second transistors with the first transistors with the claimed alignment error in the fabrication of the device shown in either Fig. 38G or Fig. 41. Admittedly, Applicant has disclosed that oxide layer 10629, third Si/SiO2 layer 10627, second Si/SiO2 layer 10625 and first Si/SiO2 layer 10623 may be lithographically defined by a common lithography step, which also may be described as a single lithography step, same lithography step, or one lithography step, see paragraph [000281] and Figs. 38E and 38F.  However, Applicant has failed to disclose how the second transistors can be aligned with the first transistors with the claimed alignment error.
In re Wright, 999 F.2d 1557, 1561,27 USPQ2d 1510, 1513 (Fed. Cir. 1993). There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is 
“undue". These factors include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
With respect to factor (A), the breath of the claims is clearly broader than Applicant's disclosure, since Applicant’s disclosure fails to disclose how to achieve an alignment error of less than 140 nm. Factor (B) pertains to the subject matter to which the claimed invention pertains. The present invention relates to a 3D semiconductor device. The specification is not deemed enabling for the claimed #D semiconductor device, since the skilled artisan would not have known how to achieve the claimed range of alignment errors, that is, an alignment error from zero nm to less than 140 nm. .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Response to Arguments
Applicant's arguments filed 16 November 2021 have been fully considered but they are not persuasive. Applicant has amended independent claims 1, 8, and 15 to require “said memory control circuits are designed to adjust memory write voltage delivered to said plurality of first memory cells and to said plurality of second memory cells based on distance from write diver circuits, and wherein said memory control circuits are designed to adjust memory write voltages based on a temperature at which said 3D semiconductor device is operating”.  However, as noted in the rejections above, Applicant’s specification is devoid of any disclosure on how the memory control circuits are designed to adjust the memory write voltages. Applicant’s specification discloses that write voltages may be tuned based on the temperature at which a floating body RAM chip is operating (see paragraph [000665]:  “Write voltages may be tuned based on temperature at which a floating body RAM chip may be operating.”), or that write voltages for floating-body RAM cells may be substantially or partly based on the distance of the memory cell from its write circuits.(see paragraph [000664]:  “write voltages delivered to memory cells may be adjusted based on the distance from the write driver circuits”). However, Applicant’s specification does not disclose or teach how the memory control circuits are designed.  It is suggested that the claims be amended to recite what is expressly disclosed in Applicant’s specification.
Although Applicant’s originally-filed specification discloses an alignment error of less than 140 nm, there is no disclosure in the specification of how this alignment error is actually achieved. The only disclosure of this alignment error is in paragraphs [0004]-[0006] of the specification. However, there is no further discussion of how one can with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed.  Since Applicant has not disclosed how to achieve an alignment error of less than 140 nm, Applicant has failed to convey with reasonable clarity to those skilled in the art that the Applicant was in possession of the invention as presently claimed.  In order to overcome this rejection, Applicant must demonstrate that the specification, as originally-filed, provides the necessary guidance to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849.  The examiner can normally be reached on M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822